Deen, Presiding Judge.
The appellant, John Gazaway, brings this direct appeal from the trial court’s order of September 16, 1985, revoking one year of his probated sentence because of his failure to meet the restitution requirements of his probation. Effective July 1, 1984, however, all appeals from orders revoking probation require the discretionary appeal procedures of OCGA § 5-6-35. Accordingly, this direct appeal must be dismissed. McCrary v. State, 174 Ga. App. 492 (330 SE2d 429) (1985).

Appeal dismissed.


Benham and Beasley, JJ., concur.